COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ARACELI NAVA A/K/A ARACELI                                      No. 08-11-00226-CR
 MARRUFO-NAVA,                                   §
                                                                    Appeal from the
                              Appellant,         §
                                                              346th Judicial District Court
 v.                                              §
                                                               of El Paso County, Texas
 THE STATE OF TEXAS,                             §
                                                                  (TC# 20140D01257)
                              State.             §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until March 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the State’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 7, 2015.

       If the Appellant’s brief is not filed with this Court by March 7, 2015, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

       IT IS SO ORDERED this 5th day of February, 2015.

                                                      PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.